DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 02/09/2021, 03/11/2022 and 07/22/2022 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, cover both mental processes (concepts performed in the human mind including an observation, evaluation, judgment and opinion) and mathematical concepts (mathematical relationships, mathematical formulas or equations and/or mathematical calculations).  
In independent claims 1, 12 and 20, the limitations:
“obtaining a framework of a target according to a two-dimensional (2D) image” under its broadest reasonable interpretation is an extra-solution activity that includes a pre-solution activity.  MPEP 2106.05(g) states that “[a]n example of [a] pre-solution activity is a step of gathering data for use in a claimed process”, which is similar to the claimed “obtaining a framework”
“determining an xth distance from an xth pixel in the 2D image to the framework” is a mathematical relationship or a mathematical calculation, see paragraph 38 which discloses how to calculate the xth distance: “In the embodiment, in order to calculate the xth distance, the framework body nearest to the xth pixel will be firstly determined based on pixel coordinates of the xth pixel, and in combination with coordinates of the framework of the target in the coordinate system of the camera. Then, the framework body is considered as a line segment to solve the distance from the xth pixel to the line segment.”
“determining, according to the xth distance, whether the xth pixel is a pixel forming the target” covers either a mental process (such as an observation or evaluation) or a mathematical relationship or a mathematical calculation; paragraph 38: “If a perpendicular projection of the xth pixel towards the straight line where the corresponding framework body is located falls onto the framework body, the xth distance may be: a perpendicular distance from the xth pixel to the line segment where the corresponding framework body is located. Alternatively, if the perpendicular projection of the xth pixel towards the straight line where the corresponding framework body is located does not fall onto the framework body, the xth distance may be: a distance from the xth pixel to a nearest endpoint of the line segment where the framework body is located.”  A person can determine whether a perpendicular projection of a pixel falls on the framework.

The additional generic computer elements in claims 12 and 20 (processor, memory, non-transitory computer-readable storage medium and computer) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a system.  The recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. For instance, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. Likewise, performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping or the certain methods of organizing human activity grouping.
This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 1 is not patent eligible.  Independent claims 12 and 20 are rejected for similar reasons.

With regards to dependent claims 2-11, the claims recite further limitations related to data analysis for model manipulation and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed with respect to the independent claims, the steps of determining a distance between a pixel and a line segment (claim 2), determining a distance threshold (claims 3-4), determining a reference threshold and distance threshold (claim 5), determining whether a pixel is forming the target (claims 6-8), a difference between depth values (claim 9), obtaining a depth value of a pixel during a breadth-first search (claim 10) and providing key points on the frame work (claim 11) of claims 2-11 covers either a mental process (such as an observation or evaluation) or a mathematical relationship or a mathematical calculation. Therefore, claims 2-11 are also not patent eligible.  Claims 13-19 recite similar limitations and therefore are rejected for similar reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2017/0109885 A1).

Consider claims 1, 12 and 20, Tang discloses a method for processing data, comprising: 
[claim 12: a processor: (paragraph 121), memory (paragraph 354)]
[claim 20: non-transitory computer-readable storage medium having stored thereon computer programs that, when being executed by a computer (paragraph 354)]
obtaining a framework of a target according to a two-dimensional (2D) image; (figure 2, 1601)

    PNG
    media_image1.png
    363
    214
    media_image1.png
    Greyscale

determining an xth distance from an xth pixel in the 2D image to the framework; and (paragraph 193; ratio of a distance between any neighboring and interconnected nodes in each part of a reconstructed human body framework model 1601 to a reference (central axis) of the framework)
determining, according to the xth distance, whether the xth pixel is a pixel forming (read as contour/non-contour location) the target.  See paragraphs 18-23:

    PNG
    media_image2.png
    666
    477
    media_image2.png
    Greyscale


Consider claims 2 and 13, Tang discloses the claimed invention wherein determining a distance between the xth pixel and a line segment where a corresponding framework body in the framework is located, (paragraph 42-44; calculating transverse thicknesses of the graphic contour of the target object along multiple first lines perpendicular to the central axis; calculating longitudinal thicknesses of the graphic contour of the target object along multiple second lines parallel to the central axis; and constituting a framework of the target object by using areas limited by the first lines and the second lines, wherein the corresponding transverse thicknesses and longitudinal thicknesses are the framework parameters of the target object) wherein the corresponding framework body is a framework body in the framework nearest to the xth pixel.  (paragraph 193, ratio of distances between nodes)

Consider claims 3 and 14, Tang discloses the claimed invention wherein determining, according to the xth distance, whether the xth pixel is a pixel forming the target comprises: determining whether the xth distance is greater than or equal to a distance threshold; and in response to determining that the xth distance is greater than the distance threshold, determining that the xth pixel is not a pixel forming the target.  (paragraphs 18-23, see rejection of claim 2)

Consider claims 4 and 15, Tang discloses the claimed invention wherein determining the distance threshold according to a correspondence between a framework body nearest to the xth pixel and a candidate threshold.  (paragraphs 18-23; read as neighboring pixels)

Consider claims 6 and 17, Tang discloses the claimed invention wherein obtaining an xth depth value of the xth pixel according to a depth image corresponding to the 2D image; (paragraph 75-80; depth value different between a pixel depth value of a first pixel and a pixel depth value of neighboring pixels connected to the first pixel) and determining, according to the xth distance, whether the xth pixel is a pixel forming the target comprises: determining, according to the xth distance and the xth depth value, whether the xth pixel is a pixel forming the target.  (paragraphs 75-80; marking as contour locations)

Consider claim 7, Tang discloses the claimed invention wherein determining that the xth pixel is a pixel forming the target in response to that the xth distance meets a first condition, and the xth depth value meets a second condition.  (paragraphs 75-80; first/second depth value differences and first/second difference thresholds)

Consider claim 8, Tang discloses the claimed invention wherein the event that the xth distance meets the first condition comprises: the xth distance being no greater than a distance threshold.  (paragraphs 75-80; first/second depth value differences and first/second difference thresholds)

Consider claim 9, Tang discloses the claimed invention wherein the event that the xth depth value meets the second condition comprises: a difference between the xth depth value and a yth depth value (first/second depth values) being no greater than a depth difference threshold (first/second depth thresholds), wherein the yth depth value is a depth value of a yth pixel, the yth pixel is a pixel determined to form the target, and the yth pixel is adjacent to the xth pixel.  (neighboring pixels) (paragraphs 75-80)

Consider claim 10, Tang discloses the claimed invention wherein obtaining the xth depth value of the xth pixel according to the depth image corresponding to the 2D image comprises: obtaining the xth depth value of the xth pixel during breadth-first search starting from a preset pixel on the framework.  (paragraphs 75-80)

Consider claim 11, Tang discloses the claimed invention wherein N key points are provided on the framework, (read as nodes) and the preset pixel is a pixel where a central key point of the N key points is located.  (figure 2, 1601) 

For the rejection of claim 18, see the rejections of claims 7, 8 and 9.  For the rejection of claim 19, see the rejections of claims 10 and 11.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if: 
A) rewritten in independent form including all of the limitations of the base claim and any intervening claims; AND 
B) overcoming the rejections under 35 USC 101 as set forth in this Office Action.

Relevant Prior Art Directed to State of Art
Kawakami (US 9,508,177 B2) is relevant prior art not applied in the rejection(s) above.  Kawakami discloses method of controlling a model by a computer, includes accepting an instruction of changing a pose or a movement of a standard model for which control data for joint angles is attached; determining a pose or a movement of the standard model based on the instruction and the control data for joint angles; and determining a pose or a movement of a target model to be controlled where parts of the standard model and parts of the target model being in correspondence with each other, such that the pose or the movement of the target model follows the pose or the movement of the determined standard model based on the correspondence of the parts of the standard model and the parts of the target model.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665